DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 11, on line 10, change “to be moved to relative” to “to be moved relative”.
In claim 14, on line 2, change “the distal end of the stop” to “the distal end of the body” (i.e. same as claim 4).
In claim 18, on line 11, change “slots” to “slot”.
In claim 23, on lines 2-3, change “the outer surface” to “an outer surface”.
In claim 27, on line 2, change “the slot to flush” to “the slot to be flush”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
a tool for mounting the distal cap relative to the endoscope, the tool having, i) a body adapted to partially surround the mount, the body having an inner surface facing the distal cap, an outer surface, a proximal end, and a distal end, and ii) an arm mounted to the body, the arm having a free end with a strap pusher, the arm adapted to be moved relative to the body to permit the strap pusher to push a portion of the strap into the strap slot to secure the strap in the strap slot” (underlined for emphasis) is neither disclosed or taught by any of the prior art of record.
Independent claim 18 recites, inter alia, a method for mounting an endoscope accessory relative to an endoscope having a distal end, comprising: a) providing the endoscope; b) providing the endoscope accessory, the endoscope accessory including, i) a mount configured for mounting to the distal end of the endoscope, and ii) a strap connected to the mount and configured for banding about the distal end of the endoscope when the distal end of the endoscope is received in the mount, wherein the mount defines a strap slot that receives an end of the strap to configure the strap in the banded configuration; and c) providing a tool to the endoscope accessory for securing the strap within the strap slots; d) drawing the strap through the strap slot and into tension about the distal end of the endoscope; and e) contacting a portion of the tool against a portion of the strap to secure the strap within the strap slot” (underlined for emphasis; bolded for specific attention) is neither disclosed or taught by any of the prior art of record.
Independent claim 26 recites, inter alia, “a method for mounting an endoscope accessory relative to an endoscope having a distal end, comprising: a) providing the endoscope; b) providing the endoscope accessory, the endoscope accessory including, i) a mount configured for mounting to the distal end of the endoscope, ii) a strap connected to the mount and configured for banding about the distal end of the endoscope when the distal end of the endoscope is received in the mount, 5/8wherein the mount defines a strap slot that receives an end of the strap to retain the strap in the banded configuration, and iii) a structure provided to the mount adapted to secure the strap within the strap slots; c) drawing the strap through the strap slot and into tension about the distal end of the endoscope; and d) contacting a portion of the structure against a portion of the strap to secure the strap within the strap slot” (underlined for emphasis; bolded for specific attention) is neither disclosed or taught by any of the prior art of record.
Since none of the other prior art of record explicitly teaches or fairly suggests alone or in combination, the combination of elements/steps in claim 1, 18, and 26, these claims are allowable over the prior art of record. Independent claim 11 is allowable for similar reasons stated above for claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        March 24, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795